ERVIN, Judge,
concurring and dissenting.
I concur in affirming all portions of the order on review with the exception of that part going to issue five, relating to the direction that the employer/carrier (e/c) pay claimant’s medical and hospital bills incurred after September 25, 1984, for the reason, as stated by the majority, and conceded by claimant, that claimant failed to seek authorization for same before such time.
I would also affirm as to issue four. The e/c has admitted that claimant suffered a compensable toe injury on August 5, 1984, and that claimant did not receive a return to work slip until September 5, 1984. No contention has been made that claimant received compensation for both his toe and back injuries. Given the status of this appeal, I would affirm the order as it pertains to the compensation directed.